FILED
                             NOT FOR PUBLICATION                             OCT 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JIAN LIU,                                         No. 12-70947

               Petitioner,                        Agency No. A099-036-393

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Jian Liu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the significant inconsistency between Liu’s testimony and written

statement regarding the events leading up to the pregnancy he claims his wife was

forced to abort. See id. at 1046-47 (under the REAL ID Act’s “totality of the

circumstances” standard, inconsistency supported adverse credibility

determination). Liu failed to provide a satisfactory explanation for the

inconsistency. See id. at 1044. In the absence of credible testimony, Liu’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Finally, we lack jurisdiction to consider Liu’s claim for relief under the

Convention Against Torture because he did not appeal the IJ’s denial of relief to

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court

lacks jurisdiction to review contentions not raised before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    12-70947